Exhibit 10.3

 

EXECUTION VERSION

 

 

GUARANTY

 

dated as of March 3, 2017

 

made by

 

REGENERON PHARMACEUTICALS, INC.,
as Parent Guarantor,

 

and

 

The Subsidiary Guarantors party hereto from time to time

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

Section 1.

Guarantee

1

Section 2.

Guarantor’s Obligations Unconditional

3

Section 3.

Waiver of Subrogation

7

Section 4.

Reasonableness and Effect of Waivers

7

Section 5.

Transfers by Beneficiaries

7

Section 6.

No Waiver by Beneficiaries

8

Section 7.

Guarantor Representations and Warranties

8

Section 8.

Guarantor Affirmative Covenants

14

Section 9.

Guarantor Negative Covenants

19

Section 10.

Successors and Assigns

29

Section 11.

Severability

29

Section 12.

Submission to Jurisdiction; Service of Process

29

Section 13.

Notices

30

Section 14.

Amendment

30

Section 15.

Governing Law; Waiver of Jury Trial

30

Section 16.

No Advisory or Fiduciary Responsibility

30

Section 17.

Releases; Termination of Guaranty

31

Section 18.

Contribution with Respect to Liabilities

32

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 7(a)

—

Subsidiaries

 

SCHEDULE 9(a)

—

Existing Indebtedness

 

SCHEDULE 9(b)

—

Existing Liens

 

 

 

 

 

ANNEXES AND EXHIBITS

 

 

 

 

ANNEX I

—

Form of Guaranty Supplement

 

 

--------------------------------------------------------------------------------


 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”), dated as of March 3, 2017, is made by
(i) REGENERON PHARMACEUTICALS, INC., a New York corporation (the “Parent
Guarantor”), (ii) each of the undersigned Subsidiaries (as hereinafter defined)
of the Parent Guarantor (the “Initial Subsidiary Guarantors” and together with
Parent Guarantor, the “Initial Guarantors”) and (iii) any additional
Subsidiaries of the Parent Guarantor which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I (collectively with
the Initial Subsidiary Guarantors, the “Subsidiary Guarantors” and together with
Parent Guarantor, the “Guarantors”) in favor of (a) each Participant (as
hereinafter defined) and (b) the Administrative Agent (as hereinafter defined),
for the benefit of itself and the other Beneficiaries (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, Old Saw Mill Holdings LLC, a New York limited liability company, as
Lessee (together with its successors and permitted assigns, in its capacity as
Lessee, “Lessee”), BA Leasing BSC LLC, a Delaware limited liability company, as
Lessor (together with its successors and permitted assigns, in its capacity as
Lessor, “Lessor”), the Lenders party thereto and Bank of America, N.A., not in
its individual capacity, except as expressly stated therein, but solely as
Administrative Agent (together with its successors and permitted assigns, in its
capacity as Administrative Agent, the “Administrative Agent”) have entered into
that certain Participation Agreement, dated as of March 3, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Participation Agreement”; unless otherwise defined herein or the context hereof
otherwise requires, terms which are defined or defined by reference in the
Participation Agreement shall have the same meanings when used herein as such
terms have therein); and

 

WHEREAS, it is a condition precedent to the consummation by the Participants (as
hereinafter defined) of the Overall Transaction to be consummated on the
Document Closing Date that the Initial Guarantors execute and deliver this
Guaranty; and

 

WHEREAS, each Subsidiary Guarantor is an affiliate of Lessee, and Lessee and
each Subsidiary Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent Guarantor and it is in the best interests of Parent Guarantor and each
Subsidiary Guarantor that the Overall Transaction and the Document Closing Date
occur;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged by each
Guarantor, each Guarantor hereby agrees as follows:

 

Section 1.                    Guarantee.  Each Guarantor, jointly and severally,
hereby irrevocably and unconditionally guarantees to (i) each Participant, for
the benefit of itself and its Related Parties that are Beneficiaries (as
hereinafter defined), and (ii) the Administrative Agent, for the benefit of
itself and the other Beneficiaries (a) the full and prompt payment when due,
whether by

 

--------------------------------------------------------------------------------


 

acceleration or otherwise, and at all times thereafter, and (b) the full and
prompt performance when due of all of the Liabilities (as hereinafter defined)
(or, in the case of such guarantee to each Participant, all of the Liabilities
owed to such Participant and its Related Parties that are Beneficiaries),
including, interest or yield on any such Liabilities, whether accruing before or
after any bankruptcy or insolvency case or proceeding involving Lessee or any
other Person, and, if interest or yield on any portion of such obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, including such interest and yield as would have accrued on any
such portion of such obligations if such case or proceeding had not commenced. 
Each Guarantor further agrees to pay all expenses (including reasonable
attorneys’ fees actually incurred and legal expenses) paid or incurred by any
Beneficiary in endeavoring to collect the Liabilities, or any part thereof, and
in enforcing this Guaranty, subject to the limitations set forth in
Section 15.17 of the Participation Agreement (including with respect to
attorneys’ fees).  The term “Beneficiaries,” as used herein, shall mean each of
Lessor, Administrative Agent, each other Participant and each other Indemnitee. 
The term “Liabilities,” as used herein, shall mean all of the following, in each
case howsoever created, arising or evidenced, whether direct or indirect, joint
or several, absolute or contingent, or now or hereafter existing, or due or to
become due:  all Rent (including, but not limited to Basic Rent and Supplemental
Rent), Lease Balance, Purchase Amount, Sale Option Recourse Amount, indemnities
and all additional amounts and other sums at any time due and owing, and
required to be paid, in each case of the foregoing, by Lessee under the terms of
the Lease, the Participation Agreement or any other Operative Document and all
other obligations, covenants and agreements to be performed by Lessee under the
Lease, the Participation Agreement or any other Operative Document (whether or
not Lessee, any Guarantor or any other Person shall be relieved or released from
any or all liability or obligations under any thereof, except on account of the
full and indefeasible payment and performance of all Liabilities).

 

In any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or any other law affecting the
rights of creditors generally, if the obligations of any Guarantor under this
Guaranty would otherwise be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Guaranty, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding.

 

Each Guarantor agrees that upon the occurrence of an Event of Default described
in Section 16.1(h) or (i) of the Lease, the Guarantors will pay to the
Administrative Agent, for the benefit of the Beneficiaries, forthwith the full
amount which would be payable hereunder by the Guarantors as if all Liabilities
were then due and payable.

 

This Guaranty shall in all respects be an absolute and unconditional guaranty of
payment and performance (and not of collection), and shall remain in full force
and effect until the full and indefeasible payment and performance of all of the
Liabilities and Guarantors’ obligations hereunder (notwithstanding, without
limitation, the dissolution of Guarantors).  The liability of Guarantors
hereunder may be enforced without the Beneficiaries being required to resort to
any other right, remedy or security; provided that any such enforcement shall be
subject to any

2

--------------------------------------------------------------------------------


 

applicable grace or notice and cure period and shall be in accordance with
Section 5.2 of the Loan Agreement and 16.2 of the Lease; provided, further,
that, if an Acceleration has not occurred and a Payment Default exists under
clause (ii) of such definition with respect to amounts owed to any Participant
or its Related Parties that are Beneficiaries (other than a Payment Default with
respect to (x) Basic Rent or (y) amounts owed to all Lenders or all
Participants), then such Participant may demand payment hereunder for such
amounts.

 

The obligations of Guarantor are independent of any obligations of Lessor,
Administrative Agent, any Participant or any other Person under any of the
Operative Documents.  Each and every Event of Default under any of the Operative
Documents with respect to the Liabilities shall give rise to a separate claim
and cause of action hereunder, and separate claims or suits may be made and
brought, as the case may be, hereunder as each such Event of Default occurs
(subject to the provisos at the end of the immediately preceding paragraph).

 

Lessor and/or Administrative Agent on behalf of itself and the Beneficiaries
may, from time to time at its discretion and without notice to any Guarantor,
but subject to the provisions of the Operative Documents, take any or all of the
following actions:  (a) retain or obtain a lien upon or a security interest in
any property to secure any of the Liabilities or any obligation hereunder;
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the Guarantors, with respect to any of the Liabilities;
(c) extend or renew for one or more periods (regardless of whether longer than
the original period), alter or exchange any of the Liabilities, or release or
compromise any obligation of any Guarantor hereunder or any obligation of any
nature of any other obligor with respect to any of the Liabilities (including,
without limitation, Lessee); (d) release or fail to perfect its lien upon or
security interest in, or impair, surrender, release or permit any substitution
or exchange for, all or any part of any property securing any of the Liabilities
or any obligation hereunder, or extend or renew for one or more periods
(regardless of whether longer than the original period) or release, compromise,
alter or exchange any obligations of any nature of any obligor with respect to
any such property; and (e) resort to any Guarantor for payment of any of the
Liabilities, regardless of whether Lessor, any Lender or any other Person shall
have resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other obligor primarily or
secondarily obligated with respect to any of the Liabilities (all of the actions
referred to in this paragraph being hereby expressly waived by each Guarantor).

 

Notwithstanding anything to the contrary herein, amounts paid or collected under
this Guaranty shall be subject to Section 5.3 of the Participation Agreement,
except to the extent otherwise expressly provided in any other applicable
provision of the Participation Agreement.

 

Section 2.                    Guarantor’s Obligations Unconditional. 
Guarantors’ obligations hereunder are independent of Lessee’s obligations under
the Lease and the other Operative Documents or in respect of any other Person,
and the Administrative Agent, for the benefit of the Beneficiaries, may enforce
any of its rights hereunder independently of any other right or remedy that it
or any other Beneficiary may at any time hold with respect to the Liabilities or
any security or other guaranty therefor.  Such obligations shall be absolute and
unconditional, shall not be subject to any counterclaim, setoff, deduction
(other than deductions or withholdings in respect of Taxes

 

3

--------------------------------------------------------------------------------


 

that are permitted by the Operative Documents), diminution, abatement,
recoupment, suspension, deferment, reduction or defense (other than full and
indefeasible payment and performance of all of the Liabilities), whether based
upon any claim that Lessee, Guarantor or any other Person may have against any
Beneficiary or any other Person or otherwise, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, any circumstance or condition whatsoever (other than full and
indefeasible payment and performance of all of the Liabilities or as otherwise
expressly permitted by Section 17) (whether or not any Guarantor or any other
Person shall have any knowledge or notice thereof) including, without
limitation, any of the following:

 

(A)                         subject to the terms of the Lease and the other
Operative Documents, any amendment, modification, addition, deletion, supplement
or renewal to or of or other change in the Liabilities or any Operative Document
or any of the agreements referred to in any thereof, or any other instrument or
agreement applicable to any Operative Document or any of the parties to such
agreements, or to the Leased Property, or any assignment, mortgage or transfer
thereof or of any interest therein, or any furnishing or acceptance of
additional security for, guaranty of or right of offset with respect to, any of
the Liabilities; or the failure of any security or the failure of any
Beneficiary to perfect or insure any interest in any collateral;

 

(B)                         any failure, omission or delay on the part of
Lessee, any Beneficiary or any other Guarantor to conform or comply with any
term of any instrument or agreement referred to in clause (A) above;

 

(C)                         any waiver, consent, extension, indulgence,
compromise, release or other action or inaction under or in respect of any
instrument, agreement, guaranty, right of offset or security referred to in
clause (A) above or any obligation or liability of Lessee or any Beneficiary or
any other Person, or any exercise or non-exercise by any Beneficiary or any
other Person of any right, remedy, power or privilege under or in respect of any
such instrument, agreement, guaranty, right of offset or security or any such
obligation or liability;

 

(D)                         any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceeding with
respect to Lessee, any Beneficiary, any Guarantor or any other guarantor or
obligor of any Liabilities or any of their respective properties, or any action
taken by any trustee, receiver or court in any such proceeding;

 

(E)                         subject to Sections 15.15 and 15.16 of the
Participation Agreement, any limitation on the liability or obligations of any
Person (including, without limitation, Lessee) under any Operative Document, the
Liabilities, any collateral security for the Liabilities, any other guaranty of
the Liabilities or any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
foregoing or any other agreement, instrument, guaranty or security referred to
in clause (A) above or any term of any thereof (other than any such discharge,
termination

 

4

--------------------------------------------------------------------------------


 

or cancellation as a result of full and indefeasible payment and performance of
all of the Liabilities);

 

(F)                         any defect in the title, compliance with
specifications, condition, design, operation or fitness for use of, or any
damage to or loss or destruction of, or any interruption or cessation in the use
of the Leased Property by Lessee or any other Person for any reason whatsoever
(including, without limitation, any governmental prohibition or restriction,
condemnation, requisition, seizure or any other act on the part of any
governmental or military authority, or any act of God or of the public enemy)
regardless of the duration thereof (even though such duration would otherwise
constitute a frustration of a lease), whether or not resulting from accident and
whether or not without fault on the part of Lessee or any other Person;

 

(G)                         any merger or consolidation of Lessee or any
Guarantor into or with any other Person, or any sale, lease or transfer of any
of the assets of Lessee or any Guarantor to any other Person, except as
otherwise expressly provided by Section 17;

 

(H)                        any change in the ownership of any shares of capital
stock of Lessee or any Guarantor or any corporate change in Lessee or any
Guarantor, except as otherwise expressly provided by Section 17;

 

(I)                        any recovery of judgment against Lessee, or by any
levy of any writ or process of execution under any such judgment (except to the
extent such recovery indefeasibly reduces the Liabilities);

 

(J)                         any legal characterization of the obligations
created by the Lease and the other Operative Documents as a lease, a secured
financing or otherwise;

 

(K)                         absence of any notice to, or knowledge of,
Guarantors of the existence or occurrence of any of the foregoing
clauses (A) through (J); or

 

(L)                         any other occurrence or circumstance whatsoever,
whether similar or dissimilar to the foregoing, and any other circumstance that
might otherwise constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or that might otherwise limit recourse
against the Guarantors (other than full and indefeasible payment and performance
of all of the Liabilities or as otherwise expressly permitted by Section 17).

 

The obligations of the Guarantors set forth herein constitute the full recourse
obligations of the Guarantors enforceable against them on a joint and several
basis to the full extent of all their respective assets and properties,
notwithstanding any provision in the Lease or any other Operative Documents.

 

Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Liabilities and notice of or proof of reliance by any
Beneficiary upon this Guaranty or acceptance of this Guaranty, and the
Liabilities, and any of them, shall conclusively be deemed to

 

5

--------------------------------------------------------------------------------


 

have been created, contracted or incurred in reliance upon this Guaranty;
provided that the foregoing shall not constitute a waiver of any notice
specifically required to be given to such Guarantor by any Beneficiary under any
of the Operative Documents.  Each Guarantor unconditionally waives, to the
extent permitted by law:  (a) acceptance of this Guaranty and proof of reliance
by any Beneficiary hereon; (b) notice of any of the matters referred to in
clauses (A) through (L) above (other than any notice specifically required to be
given to such Guarantor by any Beneficiary under any of the Operative
Documents), or any right to consent or assent to any thereof (except to the
extent the consent of such Guarantor with respect thereto is specifically
required under any of the Operative Documents); (c) all notices that may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights against Guarantor, including, without limitation, any
demand, presentment, protest, proof or notice of nonpayment under any Operative
Document, and notice of default or any failure on the part of Lessee to perform
and comply with any covenant, agreement, term or condition of any Operative
Document (in any such case, other than any notice specifically required to be
given to such Guarantor by any Beneficiary under any of the Operative
Documents); (d) any right to the enforcement, assertion or exercise against
Lessee of any right, power, privilege or remedy conferred in any Operative
Document or otherwise; (e) any requirement of diligence on the part of any
Person; (f) any requirement of any Beneficiary to take any action whatsoever, to
exhaust any remedies or to mitigate the damages resulting from a default by any
Person under any Operative Document; (g) any notice of any sale, transfer or
other disposition by any Person of any right under, title to or interest in any
Operative Document or the Leased Property; and (h) any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety, or that might otherwise limit
recourse against any Guarantor (other than full and indefeasible payment and
performance of all of the Liabilities or as otherwise expressly permitted by
Section 17).

 

Each Guarantor agrees that this Guaranty shall be automatically reinstated if
and to the extent that for any reason any payment under any Operative Document
by or on behalf of itself or Lessee is rescinded or must be otherwise disgorged
or restored by any Beneficiary whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

Each Guarantor further agrees that, without limiting the generality of this
Guaranty, if an Event of Default shall have occurred and be continuing and any
Beneficiary is prevented by Applicable Law from exercising its remedies under
the Operative Documents, the Administrative Agent shall be entitled to receive
hereunder from Guarantors, upon demand therefor, the sums which would have
otherwise been due from Lessee to any such Beneficiary had such remedies been
exercised.

 

Notwithstanding anything to the contrary herein, nothing contained in this
Section 2 shall (i) prevent the assertion by any Guarantor or Lessee of any
claim such Person may have against any Beneficiary by separate suit or
proceedings or by compulsory counterclaim or (ii) constitute a waiver of any
such claim, including, without limitation, any such claim arising from any
breach or non-compliance by any Beneficiary of any Operative Document or any
term of any instrument or agreement referred to in clause (A) of the first
paragraph of this Section 2.

 

6

--------------------------------------------------------------------------------


 

Section 3.                    Subordination of Subrogation.  Until full and
indefeasible payment and performance of all of the Liabilities or the
termination of this Guaranty pursuant to Section 17(d), no Guarantor will
exercise any rights with respect to any claim or other rights which it may now
or hereafter acquire against Lessee arising from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty
or any other Operative Document, including any right of subrogation,
reimbursement, contribution, exoneration, or indemnification, any right to
participate in any claim or remedy of any Beneficiary against Lessee or any
property or assets now or hereafter constituting part of the Collateral, whether
or not such claim, remedy or right arises in equity, or under contract, statute
or common law, including the right to take or receive from Lessee directly or
indirectly, in cash or other property or by setoff or in any manner, payment or
security on account of such claim or other rights (other than to file proofs of
claims only if the obligation owing to each Beneficiary hereunder has been fully
satisfied).  If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Liabilities shall not have been indefeasibly paid in
cash or this Guaranty terminated pursuant to Section 17(d), such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and held in trust
for, the Administrative Agent, for the benefit of the Beneficiaries, and shall
forthwith be paid to the Administrative Agent to be credited and applied
pursuant to the terms of the Operative Documents. Each Guarantor acknowledges
that it will receive direct and indirect benefits from the financing
arrangements contemplated by the Operative Documents and that the waiver set
forth in this paragraph is knowingly made in contemplation of such benefits.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably waives and
agrees not to assert or take advantage of any defense based upon an election of
remedies by any Beneficiary, including an election to proceed by nonjudicial
rather than judicial foreclosure, which destroys or impairs any right of
subrogation of such Guarantor or the right of such Guarantor to proceed against
any Person for reimbursement, or both.

 

If all the Liabilities shall be paid indefeasibly in full or performed, Lessee,
Lessor, Administrative Agent and/or the Lenders, as the case may be, will, at
Guarantors’ request and expense, execute and deliver to Guarantors appropriate
documents, without recourse and without warranty or representation, necessary to
evidence the transfer by subrogation to Guarantors of an interest in the
Liabilities resulting from such payment by Guarantors.

 

Section 4.                    Reasonableness and Effect of Waivers.  Each
Guarantor warrants and agrees that each of the waivers set forth in this
Guaranty is made with full knowledge of its significance and consequences and
that, under the circumstances, the waivers are reasonable and not contrary to
public policy or law.  If any of such waivers are determined to be contrary to
any Applicable Law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.

 

Section 5.                    Transfers by Beneficiaries.  Each Beneficiary may,
from time to time, whether before or after any discontinuance of this Guaranty,
at its sole discretion and without notice to Guarantors, assign or transfer any
or all of its portion of the Liabilities or any interest therein in accordance
with the terms and conditions of the Operative Documents; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Liabilities shall be and remain Liabilities for the purposes of
this Guaranty, and

 

7

--------------------------------------------------------------------------------


 

each and every immediate and successive permitted assignee or transferee of any
of the Liabilities or of any interest therein shall, to the extent of such
assignee’s or transferee’s interest in the Liabilities, be entitled to the
benefits of this Guaranty to the same extent as if such assignee or transferee
were such Beneficiary.

 

Section 6.                    No Waiver by Beneficiaries.  No delay in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.  The rights and
remedies provided in this Guaranty shall be cumulative and not exclusive of any
rights or remedies provided by Applicable Law.  Each Guarantor hereby
acknowledges that there are no conditions to the effectiveness of this Guaranty,
other than the occurrence of the Document Closing Date.

 

Section 7.                    Guarantor Representations and Warranties.  Parent
Guarantor, on behalf of itself and its Subsidiaries, and as applicable, each
Subsidiary Guarantor (as to itself), represents and warrants to the
Administrative Agent and each of the Participants as of the Document Closing
Date, other than with respect to Disclosed Matters, that:

 

(a) Organization; Powers; Subsidiaries.  Each Guarantor and its Material
Subsidiaries is duly organized or incorporated, as the case may be, validly
existing and in good standing (to the extent the concept is applicable in such
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite organizational power and authority to carry on its business as now
conducted and, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification. 
Schedule 7(a) hereto identifies each Subsidiary as of the Document Closing Date,
noting whether such Subsidiary is a Material Domestic Subsidiary and/or a
Material Subsidiary as of the Document Closing Date, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Parent Guarantor and the other Subsidiaries and, if such percentage
is not 100% (excluding (i) directors’ qualifying shares and (ii) shares issued
to foreign nationals to the extent required by applicable law), a description of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of the Lessee and each Material Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 7(a) as owned by the
Parent Guarantor or another Subsidiary are owned, beneficially and of record, by
the Parent Guarantor or any Subsidiary free and clear of all Liens, other than
Liens permitted pursuant to Section 9(b).  Except for Disclosed Matters or as
set forth on Schedule 7(a), as of the Document Closing Date, there are no
outstanding commitments or other obligations of the Parent Guarantor, Lessee or
any Material Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of Lessee or any Material Subsidiary.

 

(b)                     Authorization; Enforceability.  The Operative Documents
are within each Guarantor’s organizational powers and have been duly authorized
by all necessary organizational

 

8

--------------------------------------------------------------------------------


 

actions and, if required, actions by equity holders.  The Operative Documents to
which any Guarantor is a party have been duly executed and delivered by such
Guarantor and constitute a legal, valid and binding obligation of such
Guarantor, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, examinership, reorganization, moratorium or other laws
affecting creditors’ rights generally, (ii) general principles of equity,
regardless of whether considered in a proceeding in equity or at law and
(iii) requirements of reasonableness, good faith and fair dealing.

 

(c)                                Governmental Approvals; No Conflicts.  The
execution, delivery and performance by each Guarantor of the Operative Documents
to which such Guarantor is a party (i) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been, or will be by the time required, obtained
or made and are, or will be by the time required, in full force and effect,
(ii) will not violate in any material respect any applicable material law or
regulation or the charter, by-laws or other organizational documents of such
Guarantor or any material order of any Governmental Authority binding upon any
Guarantor or its assets, (iii) will not violate in any material respect or
result in a default under any indenture, material agreement or other material
instrument binding upon such Guarantor or any of its Material Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by any Guarantor or any of its Material Subsidiaries, except, in the case of
this clause (iii), for any such violations, defaults or rights that could not
reasonably be expected to result in a Material Adverse Effect, and (iv) will not
result in the creation or imposition of any Lien on any asset of such Guarantor
or any of its Material Subsidiaries, other than Permitted Liens and requirements
(if any) to provide cash collateral or deposits under any of the Operative
Documents.

 

(d)                     Financial Condition; No Material Adverse Change. 
(i) The Parent Guarantor has heretofore furnished to the Participants its
consolidated balance sheet and statements of operations, stockholders equity and
cash flows as of and for the fiscal quarter ended September 30, 2016.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Parent Guarantor and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

 

(ii)                                               As of the Document Closing
Date and excluding any Disclosed Matters, since September 30, 2016, there has
been no material adverse change in the business, assets, operations or financial
condition of the Parent Guarantor and its Subsidiaries, taken as a whole.

 

(e)                               
Properties.                                    (i) Except for Liens permitted
pursuant to Section 9(b), each of the Parent Guarantor and its Subsidiaries
(including the Lessee) has good title to, or (to the knowledge of the Parent
Guarantor) valid leasehold interests in, all its real and personal property
(other than intellectual property, which is subject to Section 7(e)(ii))
material to its business, except as could not reasonably be expected to result
in a Material Adverse Effect.

 

(ii)                                               Except for Disclosed Matters
or as could not reasonably be expected to result in a Material Adverse Effect,
(A) each of the Parent Guarantor and its Subsidiaries

 

9

--------------------------------------------------------------------------------


 

(including the Lessee) owns or is licensed to use (subject to the
knowledge-qualified infringement representation in this Section 7(e)) all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and (B) the use thereof by the Parent Guarantor and
its Subsidiaries (including the Lessee), to the Parent Guarantor’s knowledge,
does not infringe upon the rights of any other Person.

 

(f)                               Litigation; Environmental Matters.  (i)  As of
the Document Closing Date and except for Disclosed Matters, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent
Guarantor, threatened in writing against or affecting the Parent Guarantor or
any of its Subsidiaries (including the Lessee) (A) that could reasonably be
expected to result in a Material Adverse Effect or (B) that involve this
Guaranty, the Operative Documents or the Overall Transaction.

 

(ii)                                 Except with respect to Disclosed Matters
and other matters that could not reasonably be expected to result in a Material
Adverse Effect (and other than with respect to the Site or Leased Property,
which is subject to Section 7(p)), the Parent Guarantor and its Subsidiaries
(including the Lessee) (A) are in compliance with all applicable Environmental
Laws (which compliance includes possession of and compliance with all permits,
licenses or other approvals required under applicable Environmental Laws),
(B) are not subject to any Environmental Liability or (C) have not received
written notice of any claim with respect to any Environmental Liability.

 

(g)                                Compliance with Laws.  Each of the Parent
Guarantor and its Subsidiaries (including the Lessee) is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, except (i) for Disclosed Matters or (ii) where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

(h)                               Investment Company Status.  Neither the Parent
Guarantor nor any of its Subsidiaries (including the Lessee) is required to be
registered as an “investment company” as defined in the Investment Company Act
or subject to regulation as an “investment company” thereunder.

 

(i)                                     Taxes.  Each of the Parent Guarantor and
its Subsidiaries (including the Lessee) has timely filed or caused to be filed
all federal income Tax returns and all other material Tax returns and reports
required to have been filed by it and has paid, caused to be paid or made a
provision for the payment of, all federal income Taxes and all other material
Taxes required to have been paid by it, except (A) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent
Guarantor and/or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (B) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

(j)                                ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

(k)                               Disclosure.  All written information
(including the information set forth in the Information Memorandum) and all
information that is formally presented at a general meeting (which may be a
telephonic meeting) of the Lenders, other than any projections, estimates,
forecasts and other forward-looking information and information of a general
economic or industry-specific nature furnished by or on behalf of the Parent
Guarantor or any Subsidiary to the Lessor or Administrative Agent or any other
Participant pursuant to or in connection with this Guaranty or any other
Operative Document, when taken as a whole and after giving effect to all
supplements and updates thereto, does not (when furnished) contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading (when taken
as a whole) in light of the circumstances under which such statements are made;
provided that, with respect to forecasts or projections, each Guarantor
represents only that such information was prepared in good faith based upon
assumptions believed by the Parent Guarantor to be reasonable at the time
prepared (it being understood by the Lessor, the Administrative Agent and the
other Participants that any such projections are not to be viewed as facts and
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Parent Guarantor, the Lessee or their respective
Subsidiaries, that no assurances can be given that such projections will be
realized and that actual results may differ materially from such projections).

 

(l)                                Federal Reserve Regulations.  No part of the
proceeds of the Advance have been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the F.R.S. Board, including Regulations T, U and X of the F.R.S. Board.

 

(m)                               No Default.  As of the Document Closing Date,
no Default, Event of Default, Event of Loss, Specified Significant Environmental
Event or Specified Material Environmental Violation has occurred and is
continuing.

 

(n)                               Anti-Corruption Laws and Sanctions.  The
Parent Guarantor has implemented and maintains in effect policies and is
implementing procedures reasonably designed to achieve compliance by the Parent
Guarantor, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent
Guarantor, its Subsidiaries and their respective officers and employees and to
the knowledge of the Parent Guarantor its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Parent Guarantor, any Subsidiary or to the knowledge
of the Parent Guarantor or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Parent Guarantor, any
agent of the Parent Guarantor or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No use of proceeds or Overall Transaction will violate any
Anti-Corruption Law or applicable Sanctions.

 

(o)                         Appraisal Data. As of the Document Closing Date, to
the Parent Guarantor’s knowledge, the written information (other than any
projections, estimates, forecasts and other forward looking information and
information of a general economic or industry specific nature) provided by
Parent Guarantor or any of its Subsidiaries to the Appraiser and forming the
basis for the conclusions set forth in the Appraisal, when taken as a whole and
after

 

11

--------------------------------------------------------------------------------


 

giving effect to all supplements and updates thereto, was true and correct in
all material respects as of the Document Closing Date and did not omit any
factual information known and available to the Parent Guarantor or its
Subsidiaries necessary to make the information so provided (when taken as a
whole and after giving effect to all supplements and updates thereto) not
materially misleading in light of the circumstances under which such information
was provided; provided that, with respect to written forecasts or projections
(if any) so provided to the Appraiser and forming the basis for the conclusions
set forth in the Appraisal, the Parent Guarantor represents only that such
information was prepared in good faith based upon assumptions believed by the
Parent Guarantor to be reasonable at the time prepared (it being understood by
the Lessor, the Administrative Agent and the other Participants that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Parent Guarantor, the Lessee or their respective Subsidiaries, that no
assurances can be given that such projections will be realized and that actual
results may differ materially from such projections).

 

(p)                         Environmental Condition of the Site. Except as set
forth in the Environmental Audit described in Section 6.1(vi) of the
Participation Agreement or as could not reasonably be expected to result in a
Material Adverse Effect:

 

(i)                          neither the Parent Guarantor nor the Lessee has
received any written notice of, or written inquiry from any Governmental
Authority regarding, any Environmental Claim or any violation or non-compliance
with Environmental Laws with regard to the Site;

 

(ii)                          neither the Parent Guarantor nor the Lessee has
stored, released or transported any Hazardous Substances on the Leased Property
or the Site in violation of Environmental Laws;

 

(iii)                           the Site does not contain any Hazardous
Substance at, on or under the Site in amounts or concentrations that constitute
a violation of Environmental Laws; and

 

(iv)                         Parent Guarantor or Lessee has obtained all
Governmental Approvals relating to the Site which are required of it under all
Environmental Laws.

 

(q)                               Purchase Agreement and Related Matters. 
Parent Guarantor and/or Lessee has performed all obligations of “Buyer” under
the Purchase Agreement which are required to be performed by “Buyer” immediately
prior to the assignment thereof to Lessor.  The only obligations of Lessor that
remain to be performed under the Purchase Agreement in accordance with such
assignment are the payment of the remaining amount of the purchase price due
thereunder as of the Document Closing Date (which will be paid by the Advance)
(without giving effect to any post-closing adjustments, if any, pursuant to
Sections 5.3 and 5.4 of the Purchase Agreement).  None of Parent Guarantor,
Lessee or their respective agents, consultants, contractors and subcontractors
has caused any material claims, costs, losses, liabilities, damages or expenses
arising out of or resulting from entry on the Site or otherwise, which are
subject to

 

12

--------------------------------------------------------------------------------


 

Lessor’s indemnity obligations under Section 4.4.1(b) of the Purchase Agreement
(except to the extent the Lessee has indemnified the Lessor pursuant to the
Operative Documents).  There exist no obligations or liabilities of Lessor under
the Purchase Agreement or the Assignment of Purchase Agreement which are not
obligations required to be performed by Lessee or the Parent Guarantor (other
than the payment of the purchase price due thereunder).

 

(r)                                Patents, Trademarks.  There are no material
patents, patent rights, trademarks, service marks, trade names, copyrights,
licenses or other intellectual property rights with respect to the Leased
Property that are necessary for the operation of the Leased Property by the
Lessee, except to the extent that the Lessee has rights in respect thereof
without material payment of royalties or other material licensing payments,
which rights may be freely leased, licensed or otherwise provided to Lessor or
any successor owner, lessee, user or operator of the Leased Property pursuant to
the Operative Documents.

 

(s)                         No Transfer Taxes.  All sales, use, excise, transfer
or other similar tax, fee or imposition required to be paid as of the Document
Closing Date by the Lessee or any Guarantor pursuant to any of the Operative
Documents upon the acquisition by the Lessor of the Leased Property and on the
lease of the Leased Property to the Lessee will have been paid by or on behalf
of the Parent Guarantor or the Lessee (or provision for the payment thereof
shall have been made) or such transactions will then be exempt from any such
taxes, fees or impositions.

 

(t)                         Title to Leased Property.  On the Document Closing
Date, the Lessor shall have good and recorded title in fee simple estate to the
Leased Property, free and clear of all Liens other than Permitted Liens.

 

(u)                         Creation of Liens.  (i) The Lease and the Assignment
of Leases will create a valid and, and when the UCC Financing Statements and
other filings and recordings described in Schedule 6.1(xi) to the Participation
Agreement have been made, first priority (subject only to Permitted Liens)
perfected Lien in favor of the Lessor or Administrative Agent, as applicable, in
the Lessee’s rights, title and interest in and to the Leased Property and the
other Collateral described in the Assignment of Leases, as applicable, and
(ii) no filing, recording, registration or notice with, or payment of any fees
to, any federal or state Governmental Authority will be necessary to create or
perfect such Lien in favor of the Lessor or Administrative Agent, as applicable,
except as have been, or will be by the time required pursuant to the Operative
Documents, obtained or made or arrangements made for the foregoing in accordance
with the applicable terms of the Operative Documents (or in the case of fees,
paid or provision for the payment thereof shall have been made), in any such
case, to the extent perfection can be obtained by filing or recording UCC
financing statements, mortgages or similar instruments.

 

(v)                         Applicable Law.  The Facility and the Site are in
compliance in all material respects with all Applicable Laws and Insurance
Requirements, and any present use and presently anticipated future use thereof
by Lessee and its agents, assignees, employees, invitees, lessees, licensees and
tenants comply in all material respects with all Applicable Laws, in any such
case, except where any such noncompliance individually or in the aggregate could
not reasonably be expected to have a material adverse effect on Lessee’s ability
to perform its material obligations under the Operative Documents.  Except as
could not reasonably be expected to have a Material

 

13

--------------------------------------------------------------------------------


 

Adverse Effect, no notices, complaints or orders of violation or noncompliance
or liability have been issued to the Parent Guarantor or the Lessee or, to the
best of the Parent Guarantor’s knowledge, threatened by any Person with respect
to the Leased Property or the present or intended future use thereof, and the
Parent Guarantor is not aware of any circumstances which could give rise to the
issuance of any such notices, complaints or orders.

 

(w)                          Condition.  Adequate utility facilities are
available to the Leased Property over dedicated and accepted public streets and
rights of way or valid easements that run with the land.  As of the Document
Closing Date, no fire or other Casualty with respect to the Leased Property has
occurred which has had a Material Adverse Effect.  Adequate ingress and egress
to and from the Leased Property is available over dedicated and accepted public
streets and rights- of-way or valid easements that run with the land.  With
respect to the Leased Property, all material licenses, permits and approvals
(including, without limitation, material building and environmental permits,
licenses, approvals, authorizations and consents) necessary and required for the
use and operation of the Leased Property have been obtained from the appropriate
Governmental Authorities having jurisdiction or from private parties, as the
case may be.

 

(x)                         Flood Hazard Areas.  If the Site is located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable Governmental Authority, then, to the
extent required by Applicable Laws, flood insurance has been obtained by Lessee
in accordance with the National Flood Insurance Act of 1968, as amended.

 

(y)                         No Prohibited Transactions.  None of the
transactions contemplated by the Operative Documents will constitute a
prohibited transaction within the meaning of Section 4975(c)(1)(A) through
(D) of the Code.

 

Section 8.                                    Guarantor Affirmative Covenants. 
The Parent Guarantor shall comply with the following covenants until all
Liabilities have been paid in full:

 

(a)                               Financial Statements and Other Information. 
The Parent Guarantor will furnish to the Administrative Agent for distribution
to each Participant:

 

(i)                                     within ninety (90) days after the end of
each fiscal year of the Parent Guarantor, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP
consistently applied, with such audited balance sheet and related consolidated
financial statements reported on by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  within forty-five (45) days after the end
of each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations
and cash flows as of the end of and for such fiscal quarter and the period
commencing at the beginning of such fiscal year and ending with such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified on behalf of the Parent
Guarantor by a Responsible Officer of the Parent Guarantor as presenting fairly
in all material respects the financial condition and results of operations of
the Parent Guarantor and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(iii)                               concurrently with any delivery of financial
statements under clause (i) or (ii) above, a certificate of a Responsible
Officer of the Parent Guarantor delivered on behalf of the Parent Guarantor,
(A) certifying as to whether, to the knowledge of such Responsible Officer, a
Default has occurred and is continuing and, if a Default has occurred that is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (B) setting forth reasonably detailed
calculations demonstrating compliance with Sections 9(f) and (g), and (C) to the
extent that any change in GAAP or application thereof has a material impact on
the financial statements accompanying such certificate and such change and
impact has not been noted in such financial statements, stating whether any such
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 6.1(xviii) of the
Participation Agreement and, if any such change has occurred, specifying the
effect of such change on such financial statements accompanying such
certificate;

 

(iv)                              promptly after the same become publicly
available, copies of all annual, regular, periodic and special reports, proxy
statements and registration statements (A) filed by the Parent Guarantor with
the SEC (or any Governmental Authority succeeding to any or all of the functions
of the SEC) or with any national securities exchange, or (B) distributed by the
Parent Guarantor to its shareholders generally, as the case may be;

 

(v)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

(vi)                              promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent Guarantor, Lessee or any Subsidiary, or compliance with
the terms of the Participation Agreement, as the Administrative Agent or by any
Lender (acting through the Administrative Agent) may reasonably request.

 

15

--------------------------------------------------------------------------------


 

Documents required to be delivered pursuant to clauses (i), (ii) and (iv) of
this Section 8(a) (1) may be delivered electronically and (2) shall be deemed to
have been delivered on the date on which such documents are (A) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(B) posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or http://www.investor.regeneron.com or at another
website identified in a notice from the Parent Guarantor and accessible by the
Participants without charge; or (C) posted on the Parent Guarantor’s or Lessee’s
behalf on an Internet or intranet website, if any, to which the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

(b)                               Notices of Material Events.  The Parent
Guarantor will furnish to the Administrative Agent (for distribution to each
Participant) written notice of the following, promptly after a Responsible
Officer of the Parent Guarantor has actual knowledge thereof:

 

(i)                                     the occurrence of any Default;

 

(ii)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Parent Guarantor, Lessee or any Subsidiary thereof that could
reasonably be expected to result in a Material Adverse Effect;

 

(iii)                               the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(iv)                              any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8(b) shall be accompanied by a
statement of a Responsible Officer of the Parent Guarantor setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.  Information required to be
delivered pursuant to clause (ii), (iii) and (iv) of this Section 8(b) shall be
deemed to have been delivered if such information, or one or more annual,
quarterly, current or other reports containing such information, is (A) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (B) posted or the Parent Guarantor provides a link thereto on
http://www.regeneron.com or http://www.investor.regeneron.com; or (C) posted on
the Parent Guarantor’s or Lessee’s behalf on an Internet or intranet website, if
any, to which the Administrative Agent and the Participants have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent).  Information required to be delivered pursuant to this Section 8(b) may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.

 

(c)                                Existence; Conduct of Business.  The Parent
Guarantor will, and will cause each other Subsidiary Guarantor, Lessee and each
of the Material Subsidiaries to, (A) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal

 

16

--------------------------------------------------------------------------------


 

existence and (B) take, or cause to be taken, all reasonable actions to
preserve, renew and keep in full force and effect the rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights material to the conduct of the business of the
Parent Guarantor and its Subsidiaries taken as a whole and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except, in the case of this clause (B), to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 8(c) shall not prohibit any Permitted
Restructurings, merger, consolidation, disposition, liquidation, dissolution or
other transaction permitted under Section 9(c).

 

(d)                               Payment of Taxes.  The Parent Guarantor will,
and will cause each of its Subsidiaries (including the Lessee) to, pay its Tax
liabilities that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where Taxes that are being contested in good faith by appropriate
proceedings and for which the Parent Guarantor and/or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with
GAAP.

 

(e)                                Maintenance of Properties; Insurance. The
Parent Guarantor will, and will cause each of its Subsidiaries (including the
Lessee) to, (i) keep and maintain all other tangible property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty excepted and except (A) pursuant to transactions permitted by
Section 9(c) or (B) where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect, and (ii) maintain, subject to
Article XIII of the Lease, in all material respects, with carriers reasonably
believed by the Parent Guarantor to be financially sound and reputable insurance
or through reasonable and adequate self-insurance in such amounts and against
such risks and such other hazards, as is customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

(f)                               Books and Records; Inspection Rights.  The
Parent Guarantor will, and will cause each of its Material Subsidiaries and the
Lessee to, keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with applicable law are
made of all material financial dealings and transactions in relation to its
business and activities and, subject to Section 8(a)(ii), in form permitting
financial statements conforming with GAAP or IFRS (as applicable) to be derived
therefrom.  The Parent Guarantor will, and will cause each of its Subsidiaries
(including the Lessee) to, permit any representatives designated by the Lessor
and/or Administrative Agent, at reasonable times upon reasonable prior written
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its Responsible Officers and, provided that the Parent Guarantor or such
Subsidiary is afforded the opportunity to participate in such discussion, its
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that so long as no Event of Default has occurred and is
continuing, none of the Guarantors or Lessee shall be required to reimburse the
Lessor or Administrative Agent or any of their respective representatives for
fees, costs and expenses in connection with the Administrative Agent’s or the
Lessor’s exercise of such rights set forth in this sentence more than one time
total in any calendar year.  The Parent Guarantor acknowledges that, subject to
Section 15.14 of the Participation Agreement, the Administrative Agent or

 

17

--------------------------------------------------------------------------------


 

Lessor, after exercising its rights of inspection, may prepare and distribute to
the Participants certain reports pertaining to the assets of the Parent
Guarantor, Lessee and/or any Subsidiary for internal use by the Administrative
Agent, the Lessor and the Lenders.  Notwithstanding anything to the contrary in
this Section 8, neither the Parent Guarantor nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that
(1) constitutes non-financial trade secrets or non-financial proprietary
information, (2) in respect of which disclosure to the Administrative Agent or
Lessor (or any designated representative) is then prohibited by law, rule or
regulation or any agreement binding on the Parent Guarantor or any of its
Subsidiaries or (3) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

 

(g)                                Compliance with Laws.  The Parent Guarantor
will, and will cause each of its Subsidiaries (including the Lessee) to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws), except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.  The Parent Guarantor will maintain in
effect and enforce policies and is implementing and will maintain procedures
reasonably designed to achieve compliance by the Parent Guarantor, its
Subsidiaries (including the Lessee) and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

(h)                               Additional Subsidiary Guarantors.  Within
forty-five (45) days (or such later date as may be agreed upon by the Required
Participants) after which financial statements have been delivered pursuant to
Section 8(a)(i) and any Person (other than the Lessee) qualifies as a Material
Domestic Subsidiary pursuant to the definition of “Material Subsidiary” in
accordance with the calculations in such financial statements, the Parent
Guarantor shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary to execute and deliver to the Administrative
Agent the Guaranty (or a joinder thereto in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, the Guaranty (or joinder thereto) to be accompanied by requisite
organizational resolutions, other organizational documentation and legal
opinions as may be reasonably requested by the Administrative Agent (with any
such opinion so requested to be in form and substance reasonably satisfactory to
the Administrative Agent but, in any case, limited to the types of matters
covered in the legal opinions delivered pursuant to Section 6.1 of the
Participation Agreement).  Each guarantor and each borrower under the Bank
Credit Agreement that is a Domestic Subsidiary (and not (x) the Lessee or (y) an
Excluded Subsidiary pursuant to any of clauses (a) through (d) of the definition
thereof) shall be party to this Guaranty, subject to Section 17 hereof. 
Notwithstanding anything to the contrary in any Operative Document, no Excluded
Subsidiary shall be required to become a Subsidiary Guarantor.

 

(i)                                Use of Proceeds.      The proceeds of the
Advance will be used only to pay for Participant Costs.  No part of the proceeds
of the Advance will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the F.R.S. Board,
including Regulations T, U and X of the F.R.S. Board.  The Parent Guarantor
shall procure that its Subsidiaries (including the Lessee) and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of the Advance (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of

 

18

--------------------------------------------------------------------------------


 

value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 9.                                    Guarantor Negative Covenants. The
Parent Guarantor shall comply with the following covenants until all Liabilities
have been paid in full:

 

(a)                               Indebtedness.  The Parent Guarantor will not,
and will not permit Lessee or any other Subsidiary to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(i)                                     [reserved];

 

(ii)                                  Indebtedness existing on the date hereof
and set forth in Schedule 9(a) and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness that does not
increase the outstanding principal amount thereof (other than with respect to
unpaid accrued interest and premium thereon, any committed or undrawn amounts
and underwriting discounts, fees, commissions, premiums and expenses associated
with such Indebtedness);

 

(iii)                               Indebtedness of the Parent Guarantor to any
Subsidiary and of any Subsidiary to the Parent Guarantor or any other
Subsidiary;

 

(iv)                              Guarantees by the Parent Guarantor of
Indebtedness or other obligations of any Subsidiary and by any Subsidiary of
Indebtedness or other obligations of the Parent Guarantor or any other
Subsidiary;

 

(v)                                 Indebtedness of the Parent Guarantor or any
Subsidiary incurred to finance the acquisition, construction, repair,
replacement, lease or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness; provided that
(A) such Indebtedness is incurred prior to or within one hundred eighty (180)
days after such acquisition or the completion of such construction, repair,
replacement, lease or improvement and (B) the aggregate outstanding principal
amount of Indebtedness permitted by this clause (v) shall not exceed $75,000,000
at any time outstanding;

 

(vi)                              Indebtedness of the Parent Guarantor or any
Subsidiary as an account party in respect of letters of credit or bank
guarantees;

 

(vii)                           unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent they are permitted to remain
unfunded under applicable law;

 

19

--------------------------------------------------------------------------------


 

(viii)                        Indebtedness representing deferred compensation to
employees incurred in the ordinary course of business;

 

(ix)                              Guarantees, surety bonds or performance bonds
securing the performance of the Parent Guarantor or any of its Subsidiaries, in
each case incurred or assumed in connection with an Acquisition or disposition
or other acquisition of assets not prohibited hereunder;

 

(x)                                 Indebtedness of the Parent Guarantor or any
of its Subsidiaries in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business, including guarantees or obligations with respect to letters
of credit supporting such performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations;

 

(xi)                              Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or otherwise
in respect of any netting services, overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

 

(xii)                           Indebtedness in respect to judgments or awards
under circumstances not giving rise to an Event of Default;

 

(xiii)                        Indebtedness in respect of obligations that are
being contested in accordance with Section 8(d);

 

(xiv)                       Indebtedness consisting of (A) deferred payments or
financing of insurance premiums incurred in the ordinary course of business of
the Parent Guarantor or any of its Subsidiaries and (B) take or pay obligations
contained in any supply agreement entered into in the ordinary course of
business;

 

(xv)                          Indebtedness representing deferred compensation,
severance, pension, and health and welfare retirement benefits or the equivalent
to current and former employees of the Parent Guarantor and its Subsidiaries
incurred in the ordinary course of business or existing on the Document Closing
Date;

 

(xvi)                       customer advances or deposits or other endorsements
for collection, deposit or negotiation and warranties of products or services,
in each case received or incurred in the ordinary course of business;

 

(xvii)                    Priority Indebtedness (excluding any Indebtedness
(i) that is otherwise permitted by any other clause of this Section 9(a) and
(ii) to the extent secured by a Lien, that is secured by a Lien permitted by
Section 9(b) (other than by clause (xix) thereof)) in an aggregate outstanding
principal amount not to

 

20

--------------------------------------------------------------------------------


 

exceed, at the time of incurrence of any such Priority Indebtedness and when
taken together with the aggregate outstanding amount of other obligations
secured by a Lien pursuant to Section 9(b)(xix)(B), fifteen percent (15%) of the
Parent Guarantor’s Consolidated Net Worth (determined as of the last day of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 8(a)(i) or Section 8(a)(ii) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 6.1(xviii) of the
Participation Agreement);

 

(xviii)                 unsecured Indebtedness of the Parent Guarantor, the
Lessee, any Subsidiary Guarantor or any Bank Credit Agreement Specified Loan
Party so long as at the time of and immediately after giving effect (including
giving effect on a pro forma basis) to the incurrence of such Indebtedness
(A) no Default or Event of Default shall have occurred and be continuing and
(B) the Parent Guarantor shall be in compliance with the financial covenants set
forth in Sections 9(f) and (g);

 

(xix)                       other Indebtedness in an aggregate outstanding
principal amount not to exceed $50,000,000;

 

(xx)                          Indebtedness assumed by the Parent Guarantor or
any Subsidiary in connection with any Acquisition or other acquisition of any
property or assets or Indebtedness of any Person that becomes a Subsidiary after
the Document Closing Date in a transaction not prohibited hereby, and
amendments, modifications, extensions, refinancings, renewals and replacements
of any such Indebtedness; provided that (A) such Indebtedness is not incurred in
contemplation of such acquisition and (B) the aggregate outstanding principal
amount of such Indebtedness does not exceed $200,000,000;

 

(xxi)                       the “Obligations” (as defined in the Bank Credit
Agreement) in an aggregate principal amount of up to $1,000,000,000, including
any additional “Commitments” and/or “Incremental Term Loans” (as such terms are
defined therein) pursuant to Section 2.20 of the Bank Credit Agreement, any
“Specified Ancillary Obligations” or other defined term of similar import (as
defined in the Bank Credit Agreement), and any amendments, modifications,
extensions, refinancings, renewals and replacements of any such Indebtedness to
the extent not resulting in the aggregate principal amount of all Indebtedness
outstanding at any time pursuant to this Section 9(a)(xxi) exceeding
$1,000,000,000 (other than with respect to increases pursuant to any such
amendment, modification, extension, refinancing, renewal and/or replacement on
account of unpaid accrued interest and premium on such Indebtedness, any
committed or undrawn amounts and underwriting discounts, fees, commissions,
premiums and expenses associated with such Indebtedness);

 

(xxii)                    Indebtedness of the Lessee or any Subsidiary incurred
to develop Permitted Developed Areas, Undeveloped Areas and/or Permitted
Development Projects; and

 

21

--------------------------------------------------------------------------------


 

(xxiii)                 liabilities incurred in the ordinary course of business
relating to the ownership and operation of the Leased Property and the routine
administration of Lessee, in amounts not to exceed six percent (6%) of the
principal balance of the Loans, which liabilities are not more than sixty (60)
days past the date invoiced (unless being contested in good faith in accordance
with the terms of this Guaranty and the other Operative Documents), are not
evidenced by a note, and which amounts are normal and reasonable under the
circumstance.

 

(b)                               Liens.  The Parent Guarantor will not, and
will not permit Lessee or any other Subsidiary to, create, incur, assume or
permit to exist any Lien on (y) the Leased Property other than Permitted Liens
or (z) any other property or asset now owned or hereafter acquired by it except:

 

(i)                                     Liens (if any) created pursuant to any
Operative Document including with respect to any obligation to provide cash
collateral;

 

(ii)                                  Permitted Encumbrances and Permitted
Liens;

 

(iii)                               any Lien on any property or asset of the
Parent Guarantor or any Subsidiary existing on the date hereof and set forth in
Schedule 9(b) and any amendments, modifications, extensions, renewals,
refinancings and replacements thereof; provided that (1) such Lien shall not
apply to any other property or asset of the Parent Guarantor or any Subsidiary
other than improvements thereon and proceeds from the disposition of such
property or asset and (2) the amount secured or benefited thereby is not
increased (other than as permitted by Section 9(a)) and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as
permitted by Section 9(a));

 

(iv)                              any Lien existing on any property or asset
prior to the acquisition thereof by the Parent Guarantor or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary and any
amendments, modifications, extensions, renewals and replacements thereof;
provided that (1) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(2) such Lien shall not apply to any other property or assets of the Parent
Guarantor or any Subsidiary (other than the proceeds or products thereof and
other than after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property) and (3) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and amendments,
modifications, extensions, refinancings, renewals and replacements thereof that
do not increase the outstanding principal amount thereof (other than as
permitted by Section 9(a));

 

22

--------------------------------------------------------------------------------


 

(v)                                 Liens on fixed or capital assets (including
capital leases) acquired (including as a replacement), constructed, repaired,
leased or improved by the Parent Guarantor or any Subsidiary; provided that
(A) such Liens secure Indebtedness or Capital Lease Obligations permitted by
Section 9(a)(v), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within one hundred eighty (180) days after such acquisition
or lease or the completion of such construction, replacement, repair or
improvement and (C) such Liens shall not apply to any other property or assets
of the Parent Guarantor or any Subsidiary other than improvements thereon,
replacements and products thereof, additions and accessions thereto or proceeds
from the disposition of such property or assets and customary security deposits;
provided that individual financings of equipment provided by one lender (or a
syndicate of lenders) may be cross-collateralized to other financings of
equipment provided by such lender (or syndicate);

 

(vi)                              Liens granted by a Subsidiary that is not a
Subsidiary Guarantor in favor of the Parent Guarantor, the Lessee, a Subsidiary
Guarantor or a Bank Credit Agreement Specified Loan Party in respect of
Indebtedness owed by such Subsidiary to the Parent Guarantor, the Lessee, such
Subsidiary Guarantor or such Bank Credit Agreement Specified Loan Party;

 

(vii)                           Liens arising out of any conditional sale, title
retention, consignment or other similar arrangements for the sale of goods
entered into by the Parent Guarantor or any of its Subsidiaries the ordinary
course of business;

 

(viii)                        Liens securing Indebtedness permitted hereunder to
finance insurance premiums solely to the extent of such premiums;

 

(ix)                              statutory and common law rights of setoff and
other Liens, similar rights and remedies arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds in favor of banks,
financial institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(x)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(xi)                              Liens on any cash earnest money deposits made
by the Parent Guarantor or any of its Subsidiaries in connection with an
Acquisition, including, without limitation, in connection with any letter of
intent or purchase agreement relating thereto;

 

(xii)                           Liens in connection with the sale or transfer of
any assets in a transaction permitted under Section 9(c), customary rights and
restrictions

 

23

--------------------------------------------------------------------------------


 

contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(xiii)                        Liens in the nature of the right of setoff in
favor of counterparties to contractual agreements with the Parent Guarantor, the
Lessee, any Subsidiary Guarantor or any Bank Credit Agreement Specified Loan
Party (A) in the ordinary course of business or (B) otherwise permitted
hereunder other than in connection with Indebtedness;

 

(xiv)                       dispositions and other sales of assets permitted
under Section 9(c);

 

(xv)                          to the extent constituting a Lien, Liens with
respect to repurchase obligations in the ordinary course of business in
connection with the cash management activities of the Parent Guarantor or any
Subsidiary;

 

(xvi)                       Liens that are contractual rights of set-off
(A) relating to the establishment of depositary relations with banks or other
financial institutions not given in connection with the issuance of Indebtedness
or (B) relating to pooled deposit or sweep accounts of Parent Guarantor or any
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent Guarantor or any Subsidiary;

 

(xvii)                    any Lien (and rights of set-off) arising under
Section 24 or 25 of the general terms and conditions (algemene bankvoorwaarden)
of any member of the Dutch Bankers’ Association (nederlandse vereniging van
Banken);

 

(xviii)                 Liens of sellers of goods to the Parent Guarantor, any
Subsidiary Guarantor and any of their respective Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

 

(xix)                       Liens securing (A) Indebtedness described in
clause (a) of the definition of Priority Indebtedness and permitted to be
incurred under Section 9(a)(xvii) and (B) other obligations (excluding any
Indebtedness) of the Parent Guarantor or any Subsidiary, in an aggregate
outstanding amount, for the foregoing clauses (A) and (B) taken together, not to
exceed, at the time such Liens are created and when taken together with the
aggregate outstanding principal amount of Indebtedness incurred pursuant to
Section 9(a)(xvii), fifteen percent (15%) of the Parent Guarantor’s Consolidated
Net Worth (determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to
Section 8(a)(i) or Section 8(a)(ii) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(xviii) of the Participation
Agreement);

 

24

--------------------------------------------------------------------------------


 

(xx)                          Liens in favor of a credit card or debit card
processor arising in the ordinary course of business under any processor
agreement and relating solely to the amounts paid or payable thereunder, or
customary deposits on reserve held by such credit card or debit card processor;

 

(xxi)                       pledges or deposits to secure Indebtedness permitted
to be incurred under Section 9(a)(vi) so long as the aggregate principal amount
of such Indebtedness so secured does not exceed $50,000,000;

 

(xxii)                    pledges or transfers of collateral to support
bilateral mark-to-market security arrangements in respect of uncleared swap or
derivative transactions;

 

(xxiii)                 Liens on assets of the Parent Guarantor and its
Subsidiaries not otherwise permitted above so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $50,000,000;

 

(xxiv)                Liens (if any) created pursuant to the Bank Credit
Agreement with respect to any obligation to provide cash collateral in
connection with any defaulting lenders thereunder, any letters of credit issued
thereunder and/or extensions of credit thereunder denominated in a currency
other than Dollars; and

 

(x)                                 Liens on Permitted Developed Areas,
Undeveloped Areas and/or Permitted Development Projects and property related to
any of the foregoing (other than any Collateral); provided that such Liens
secure Indebtedness permitted by Section 9(a)(xxii).

 

(c)                                Fundamental Changes and Asset Sales.  (i) The
Parent Guarantor will not, and will not permit Lessee or any other Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions, including
pursuant to a Sale and Leaseback Transaction) all or substantially all of the
assets of the Parent Guarantor and its Subsidiaries (taken as a whole) (whether
now owned or hereafter acquired), or liquidate or dissolve, except that:

 

(A)                               if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
any Person (other than the Parent Guarantor or any of its Subsidiaries) may
merge or consolidate with the Parent Guarantor or any of its Subsidiaries;
provided that any such merger or consolidation involving (1) the Lessee must
result in the Lessee as the surviving entity, (2) the Parent Guarantor must
result in the Parent Guarantor as the surviving entity and (3) a Subsidiary
Guarantor must result in a Subsidiary Guarantor as the surviving entity;

 

(B)                               any Subsidiary may merge into or consolidate
with the

 

25

--------------------------------------------------------------------------------


 

Parent Guarantor, the Lessee, a Subsidiary Guarantor or a Bank Credit Agreement
Specified Loan Party in a transaction in which the surviving entity is the
Parent Guarantor, the Lessee, such Subsidiary Guarantor or such Bank Credit
Agreement Specified Loan Party; provided that any such merger or consolidation
involving (1) the Lessee must result in the Lessee as the surviving entity,
(2) the Parent Guarantor must result in the Parent Guarantor as the surviving
entity and (3) a Subsidiary Guarantor must result in a Subsidiary Guarantor as
the surviving entity;

 

(C)                               any Subsidiary that is not a Subsidiary
Guarantor may merge into or consolidate with, or sell, transfer, lease or
otherwise dispose of any or all of its assets to, another Subsidiary that is not
a Subsidiary Guarantor;

 

(D)                               any Subsidiary may sell, transfer, lease or
otherwise dispose of any or all of its assets to the Parent Guarantor, the
Lessee, a Subsidiary Guarantor or a Bank Credit Agreement Specified Loan Party
(in connection with a liquidation, winding up or dissolution or otherwise);

 

(E)                                any Subsidiary that is not a Subsidiary
Guarantor may liquidate, wind up or dissolve (1) if the Parent Guarantor
determines in good faith that such liquidation, winding up or dissolution is in
the best interests of the Parent Guarantor and is not materially disadvantageous
to the Participants or (2) to the extent undertaken in good faith for the
purpose of improving the overall tax efficiency of the Parent Guarantor and its
Subsidiaries;

 

(F)                                 the Parent Guarantor and its Subsidiaries
may consummate Permitted Restructurings;

 

(G)                               the Parent Guarantor and its Subsidiaries may
enter into, terminate or modify leases, subleases, licenses and sublicenses of
technology and other property (1) in the ordinary course of business,
(2) between or among the Parent Guarantor, the Lessee, any Subsidiary Guarantors
and any of their Subsidiaries (or any combination thereof) or (3) as permitted
by Article VI of the Lease;

 

(H)                              the Parent Guarantor and its Subsidiaries may
incur Liens permitted under Section 9(b); and

 

(I)                                   with respect to any rights, title or
interest of the Parent Guarantor and its Subsidiaries in the Collateral and the
Purchase Agreement, leases, subleases, assignments and other transfers pursuant
to or permitted by the Operative Documents, including (A) the assignment of
certain rights under the Purchase Agreement (including the right to take title
to the Facility) pursuant to the Assignment of Purchase Agreement and (B) the
assignment or other transfer by the Parent Guarantor to a directly or indirectly
wholly-owned

 

26

--------------------------------------------------------------------------------


 

Subsidiary as an affiliate transferee pursuant to the Operative Documents.

 

(ii)                                  The Parent Guarantor will not, and will
not permit Lessee or any other Subsidiary to, engage to any material extent in
any business substantially different from businesses of the type conducted by
the Parent Guarantor and its Subsidiaries (taken as a whole) on the Document
Closing Date and businesses reasonably related, ancillary, similar,
complementary or synergistic thereto or reasonable extensions, development or
expansion thereof.

 

(d)                                              Restricted Payments.  The
Parent Guarantor will not, and will not permit Lessee or any other Subsidiary
to, make, directly or indirectly, any Restricted Payment, except (i) the Parent
Guarantor may pay dividends or make other Restricted Payments with respect to
its Equity Interests payable solely in additional Equity Interests, (ii) the
Parent Guarantor may repurchase Equity Interests upon the exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants or with the proceeds received from the
substantially concurrent issue of new Equity Interests, (iii) the Parent
Guarantor may make cash payments (A) on securities convertible into or
exchangeable for Equity Interests in the Parent Guarantor in accordance with
their terms or (B) in lieu of the issuance of fractional Equity Interests in
connection with any dividend, split or combination thereof or the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests in the Parent Guarantor, (iv) Subsidiaries may (A) make
dividends or other distributions to their respective equityholders with respect
to their Equity Interests (which distributions shall be (x) made on at least a
ratable basis to any such equityholders that are Subsidiary Guarantors and
(y) in the case of a Subsidiary that is not a wholly-owned Subsidiary, made on
at least a ratable basis to any such equityholders that are the Parent Guarantor
or a Subsidiary), (B) make other Restricted Payments to Parent Guarantor, the
Lessee or any Subsidiary Guarantor (either directly or indirectly through one or
more Subsidiaries that are not Subsidiary Guarantors or the Lessee), (C) other
than with respect to any such distributions by a Subsidiary Guarantor, make
other Restricted Payments to a Bank Credit Agreement Specified Loan Party
(either directly or indirectly through one or more Subsidiaries that are not
Subsidiary Guarantors or the Lessee) and (D) make any Restricted Payments that
the Parent Guarantor would have otherwise been permitted to make pursuant to
this Section 9(d), (v) the Parent Guarantor may make Restricted Payments (A) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Parent Guarantor from any future, present or former
employee, officer, director or manager or consultant of the Parent Guarantor or
any Subsidiary upon the death, disability, retirement or termination of
employment of any such Person or (B) pursuant to and in accordance with any
agreement (including any employment agreement), stock option or stock ownership
plans, incentive plans or other benefit plans, in each case for future, present
or former directors, officers, managers or employees of the Parent Guarantor and
its Subsidiaries (including, without limitation, in respect of tax withholding
or other similar tax obligation related to the foregoing) and (vi) the Parent
Guarantor and its Subsidiaries may make any other Restricted Payment so long as
no Event of Default has occurred and is continuing prior to making such
Restricted Payment or would arise immediately after giving effect (including
giving effect on a pro forma basis) thereto and the aggregate amount of all such
Restricted Payments pursuant to this clause (vi) during any fiscal year of the
Parent Guarantor does not exceed $75,000,000; provided that such Dollar
limitation shall not be applicable, and such Restricted Payment shall not count

 

27

--------------------------------------------------------------------------------


 

against such Dollar limitation, if at the time of the making of such Restricted
Payment and immediately after giving effect (on a pro forma basis) thereto, the
Total Leverage Ratio is equal to or less than 2.75 to 1.00.

 

(e)                                               Transactions with Affiliates. 
The Parent Guarantor will not, and will not permit Lessee or any other
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(i) transactions on terms and conditions not materially less favorable to the
Parent Guarantor or such Subsidiary than could be obtained on an arm’s-length
basis from a Person that is not an Affiliate for a comparable transaction,
(ii) transactions between or among the Parent Guarantor and its Subsidiaries (or
an entity that becomes a Subsidiary of the Parent Guarantor as a result of such
transaction) (or any combination thereof), (iii) the payment of customary fees
to directors of the Parent Guarantor or any of its Subsidiaries, and customary
compensation, reasonable out-of-pocket expense reimbursement and indemnification
(including the provision of directors and officers insurance) of, and other
employment agreements and arrangements, employee benefit plans and stock
incentive plans paid to, future, present or past directors, officers, managers
and employees of the Parent Guarantor or any of its Subsidiaries,
(iv) transactions undertaken in good faith for the purpose of improving the
overall tax efficiency of the Parent Guarantor and its Subsidiaries, (v) loans,
advances and other transactions to the extent permitted by the terms of this
Guaranty, the Lease or the Participation Agreement, including without limitation
any Restricted Payment permitted by Section 9(d) and transactions permitted by
Section 9(c), (vi) issuances of Equity Interests to Affiliates and the
registration rights associated therewith, (vii) any Collaboration Arrangement or
any other license, sublicense, lease or sublease (A) in existence on the
Document Closing Date (together with any amendments, restatements, extensions,
replacements or other modifications thereto that are not materially adverse to
the interests of the Lenders in their capacities as such), (B) in the ordinary
course of business or (C) substantially consistent with past practices,
(viii) transactions with Affiliates that are Disclosed Matters,
(ix) transactions pursuant to agreements in effect on the Document Closing Date
(together with any amendments, restatements, extensions, replacements or other
modifications thereto that are not materially adverse to the interests of the
Participants in their capacities as such), (x) transactions with joint ventures
for the purchase or sale of property or other assets and services entered into
in the ordinary course of business and investments in joint ventures,
(xi) transactions approved by a majority of Disinterested Directors of the
Parent Guarantor or of the applicable Subsidiary in good faith, (xii) any
transactions or series of related transactions with respect to which the
aggregate consideration paid, or fair market value of property disposed of, by
the Parent Guarantor and its Subsidiaries is less than $2,000,000 and
(xiii) subleases and assignments permitted by the Operative Documents, including
Article VI of the Lease.

 

(f)                                                Maximum Total Leverage
Ratio.  The Parent Guarantor will not permit the ratio (the “Total Leverage
Ratio”), determined as of the end of each of its fiscal quarters ending on and
after March 31, 2017, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Parent
Guarantor and its Subsidiaries on a consolidated basis, to be greater than 3.00
to 1.00.  Notwithstanding the foregoing, the Parent Guarantor shall be permitted
(such permission, the “Acquisition Holiday”) on one (1) occasion during the term
of the

 

28

--------------------------------------------------------------------------------


 

Participation Agreement to allow the maximum Total Leverage Ratio under this
Section 9(f) to be increased to 3.50 to 1.00 for a period of four consecutive
fiscal quarters in connection with an Acquisition occurring during the first of
such four fiscal quarters if the aggregate consideration paid or to be paid in
respect of such Acquisition exceeds $500,000,000, so long as the Parent
Guarantor is in compliance on a pro forma basis with the maximum Total Leverage
Ratio of 3.50 to 1.00 on the closing date of such Acquisition immediately after
giving effect to such Acquisition; provided that (x) the Parent Guarantor shall
provide notice in writing to the Administrative Agent of such increase and a
transaction description of such Acquisition (regarding the name of the Person or
summary description of the assets being acquired and the approximate purchase
price) and (y) at the end of such period of four consecutive fiscal quarters,
the maximum Total Leverage Ratio permitted under this Section 9(f) shall revert
to 3.00 to 1.00.

 

(g)                                  Minimum Interest Coverage Ratio.  The
Parent Guarantor will not permit the ratio, determined as of the end of each of
its fiscal quarters ending on and after March 31, 2017, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the end of such fiscal quarter,
all calculated for the Parent Guarantor and its Subsidiaries on a consolidated
basis, to be less than 3.00 to 1.00.

 

Section 10.                             Successors and Assigns.  This Guaranty
shall be binding upon each Guarantor and upon each Guarantor’s successors and
assigns; provided that no Guarantor shall assign or transfer any of its
interests or obligations hereunder without the prior written consent of the
requisite Participants in accordance with Section 15.5 of the Participation
Agreement (it being understood that the foregoing proviso shall not prohibit
transactions permitted by Section 9(c) of this Guaranty).

 

Section 11.                             Severability.  Any provision of this
Guaranty that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 12.                             Submission to Jurisdiction; Service of
Process.  Each Guarantor:  (a) submits for itself and its property in any legal
action or proceeding relating to this Guaranty, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in the borough of Manhattan,
and appellate courts from any thereof; (b) consents that any such action or
proceedings may be brought to such courts, and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees, to the fullest extent of
Applicable Law, that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
referred to in Section 13 below or at such other address of which the other
parties hereto shall have been notified pursuant to Section 13; and (d) agrees
that nothing herein shall affect the right

 

29

--------------------------------------------------------------------------------


 

to effect service of process in any other manner permitted by law or shall
affect the right that any Beneficiary may otherwise have to sue in any other
jurisdiction.

 

Section 13.                             Notices.  All notices, requests, demands
or other communications (i) to any Guarantor or (ii) that are required or
permitted to be made by any Guarantor pursuant to this Guaranty to
Administrative Agent and/or any Participant shall be in writing and shall be
deemed to have been duly given when addressed to the appropriate Person and
delivered in the manner specified in Section 15.3 of the Participation
Agreement.  The initial address for notices to each Guarantor is set forth on
Schedule III to the Participation Agreement.

 

Section 14.                             Amendment.  This Guaranty may not be
amended or modified or any of its provisions waived, except in accordance with
the terms of Section 15.5 of the Participation Agreement.

 

Section 15.                             Governing Law; Waiver of Jury Trial. 
THIS GUARANTY SHALL IN ALL RESPECTS, EXCEPT AS SET FORTH IN THE PROVISO, BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, EFFECT OF
PERFECTION, PRIORITY AND ENFORCEMENT OF SECURITY INTERESTS AND LIENS IN THE
LEASED PROPERTY AND PROJECT COLLATERAL, SUCH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
UNIFORM COMMERCIAL CODE OF SUCH STATE (INCLUDING THE CHOICE OF LAW RULES UNDER
SUCH UNIFORM COMMERCIAL CODE). EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS GUARANTY, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

Section 16.                             No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Operative Document), each Guarantor acknowledges and
agrees that: (i) (A) the services regarding this Guaranty provided by the
Administrative Agent and the Participants are arm’s-length commercial
transactions between the Guarantors, on the one hand, and the Administrative
Agent and the Participants, on the other hand, (B) each Guarantor has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each Guarantor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Operative Documents; (ii) (A) the
Administrative Agent and each Participant is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has

 

30

--------------------------------------------------------------------------------


 

not been, is not, and will not be acting as an advisor, agent or fiduciary for
any Guarantor or any other Person and (B) neither the Administrative Agent nor
any Participant has any obligation to any Guarantor or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Operative Documents; and (iii) the
Administrative Agent and the Participants and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Guarantors and their respective Affiliates, and neither the
Administrative Agent, nor any Participant has any obligation to disclose any of
such interests to any Guarantor or any of its Affiliates.  To the fullest extent
permitted by law, each Guarantor hereby waives and releases any claims that it
may have against the Administrative Agent, or any Participant with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

Section 17.                             Releases; Termination of Guaranty.

 

(a)                               A Subsidiary Guarantor shall automatically be
released from its obligations under this Guaranty upon the consummation of any
transaction permitted by this Guaranty as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary, so long as, immediately after giving effect
to the consummation of such transaction, no Default or Event of Default results
therefrom; provided that, if so required by this Guaranty or the Participation
Agreement, the Required Participants shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.

 

(b)                               Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Participant to), upon the request of the
Parent Guarantor or Lessee, release any Subsidiary Guarantor from its
obligations under this Guaranty if such Subsidiary Guarantor is no longer a
Material Domestic Subsidiary, becomes an Excluded Subsidiary or is otherwise not
required pursuant to this terms of this Guaranty to provide a Subsidiary
Guaranty; provided that, unless such Subsidiary Guarantor is a Bank Credit
Agreement Specified Loan Party, prior to or substantially concurrently with the
release of such Subsidiary Guarantor pursuant to this Section 17(b), it ceases
to be a loan party (whether as a guarantor and/or borrower) under the Bank
Credit Agreement and related loan documents.

 

(c)                                Further, the Administrative Agent may (and is
hereby irrevocably authorized by each Participant to), upon the request of the
Parent Guarantor or Lessee, release any Guarantor from its obligations under
this Guaranty if such release is approved, authorized or ratified by the
requisite Participants pursuant to Section 15.5 of the Participation Agreement.

 

(d)                               At such time as the Liabilities (other than
Liabilities expressly stated to survive such payment and termination) shall have
been indefeasibly paid in full in cash, all obligations of each Guarantor under
this Guaranty shall automatically terminate (other than with respect to
Liabilities expressly stated to survive such payment and termination), all
without delivery of any instrument or performance of any act by any Person (it
being agreed that, upon indefeasible payment in full in cash of the Liabilities
(other than (i) Liabilities expressly stated to survive such payment and
termination and (ii) contingent Liabilities for costs, expenses, indemnities and
similar obligations not then due and payable), Sections 8 and 9 of this Guaranty

 

31

--------------------------------------------------------------------------------


 

shall automatically terminate, notwithstanding the survival of this Guaranty
with respect to Liabilities expressly stated to survive such payment and
termination).

 

(e)                                Upon request by the Administrative Agent at
any time, the Participants will confirm in writing the Administrative Agent’s
authority to release any particular Guarantor pursuant hereto.  In connection
with any termination or release pursuant to this Section 17, the Administrative
Agent shall (and is hereby irrevocably authorized by each Participant to)
execute and deliver to any Guarantor or Lessee, at such Guarantor’s or Lessee’s
expense, all documents that such Guarantor or Lessee shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section 17 shall be without recourse to or warranty by the
Administrative Agent except with respect to any customary further assurances
that are expressly agreed to in writing by the Administrative Agent.

 

Section 18.                             Contribution with Respect to
Liabilities.

 

(a)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Liabilities satisfied by such Guarantor Payment in the same proportion as such
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Guarantors as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Liabilities and termination of this Guaranty, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(c)                                This Section 18 is intended only to define
the relative rights of the Guarantors, and nothing set forth in this Section 18
is intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(d)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

32

--------------------------------------------------------------------------------


 

(e)                                The rights of the indemnifying Guarantors
against other Guarantors under this Section 18 shall be exercisable upon the
full and indefeasible payment of the Liabilities in cash and the termination of
this Guaranty pursuant to Section 17.

 

[END OF PAGE]
[SIGNATURE PAGES FOLLOW]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

 

 

 

REGENERON PHARMACEUTICALS, INC.,

 

as Parent Guarantor

 

 

 

 

 

By:

/s/ Dominick Agron

 

 

Name: Dominick Agron

 

 

Title: Treasurer

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

REGENERON HEALTHCARE SOLUTIONS, INC.,

 

as a Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Robert J. Terifay

 

 

Name: Robert J. Terifay

 

 

Title: General Manager

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

REGENERON GENETICS CENTER LLC,

 

as a Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Christopher Fenimore

 

 

Name: Christopher Fenimore

 

 

Title: Manager

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Aamir Saleem

 

 

Name: Aamir Saleem

 

 

Title: Vice President

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty, dated as of March 3 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by (i) REGENERON PHARMACEUTICALS, INC., a New York corporation (the “Parent
Guarantor”) and (ii) each Subsidiary of the Parent Guarantor party thereto from
time to time as a Subsidiary Guarantor, and together with the New Subsidiary
Guarantor (as defined below) (the “Subsidiary Guarantors”) in favor of (a) each
Participant, and (b) the Administrative Agent, for the benefit of itself and the
other Beneficiaries.  Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty.  By its execution below, the
undersigned [NAME OF NEW SUBSIDIARY GUARANTOR], a [corporation] [partnership]
[limited liability company] (the “New Subsidiary Guarantor”), agrees to become,
and does hereby become, a Subsidiary Guarantor under the Guaranty and agrees to
be bound by such Guaranty as if originally a party thereto.  By its execution
below, the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 7 of the Guaranty that are
applicable to a Subsidiary Guarantor or a Subsidiary of the Parent Guarantor are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of the date hereof except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (or, in the case of any representation
or warranty qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date.

 

IN WITNESS WHEREOF, the New Subsidiary Guarantor has caused this Annex I
counterpart to the Guaranty to be duly executed and delivered as of this
           day of                        , 20       .

 

 

[NAME OF NEW SUBSIDIARY GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULES TO GUARANTY:

 

SCHEDULE 7(A)                                             
—                                   SUBSIDIARIES

SCHEDULE 9(A)                                             
—                                   EXISTING INDEBTEDNESS

SCHEDULE 9(B)                                             
—                                   EXISTING LIENS

 

--------------------------------------------------------------------------------


 

SCHEDULE 7(A) TO GUARANTY

 

SUBSIDIARIES

 

Owner

 

Subsidiary

 

Material
Subsidiary

 

Jurisdiction of
Organization

 

Ownership

 

Regeneron Pharmaceuticals, Inc.

 

Regeneron Genetics Center LLC

 

No.

 

Delaware

 

100

%

 

 

Regeneron Healthcare Solutions, Inc.

 

No.

 

New York

 

100

%

 

 

Regeneron International Holdings LLC

 

No.

 

Delaware

 

100

%

 

 

Old Saw Mill Holdings LLC

 

No.

 

New York

 

100

%

 

 

Loop Road Holdings LLC

 

No.

 

New York

 

100

%

 

 

Regeneron Assurance, Inc.

 

No.

 

New York

 

100

%

 

 

Rockwood Road Holdings LLC

 

No.

 

New York

 

100

%

Regeneron International Holdings LLC

 

OSMR Holdings

 

No.

 

Bermuda

 

100

%

 

 

OSMR International

 

No.

 

Bermuda

 

100

%

 

 

Regeneron International Unlimited Company

 

No.

 

Ireland

 

99.98

%(1)

Regeneron International Unlimited Company

 

Regeneron Ireland Holdings Unlimited Company

 

No.

 

Ireland

 

99.99

%(2)

Regeneron Ireland Holdings Unlimited Company

 

Regeneron Ireland Unlimited Company

 

No.

 

Ireland

 

99.99

%(3)

Regeneron Ireland Unlimited Company

 

Regeneron Capital International B.V.

 

No.

 

Netherlands

 

100

%

 

 

Regeneron UK Limited

 

No.

 

United Kingdom

 

100

%

 

 

Regeneron Spain, S.L.U.

 

No.

 

Spain

 

100

%

 

 

Regeneron Belgium BVBA

 

No.

 

Belgium

 

100

%

 

--------------------------------------------------------------------------------

(1)                                 0.02% held by OSMR International.

(2)                                 0.01% held by OSMR Holdings.

(3)                                 0.01% held by OSMR Holdings.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9(A) TO GUARANTY

 

EXISTING INDEBTEDNESS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9(B) TO GUARANTY

 

EXISTING LIENS

 

None.

 

--------------------------------------------------------------------------------